                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TIMOTHY WILLIAM BROWN,
                                   7                                                       Case No. 4:18-cv-06189-KAW
                                                         Plaintiff,
                                   8
                                                    v.                                     ORDER ISSUING SUMMONS AND
                                   9                                                       ORDERING SERVICE; ORDER
                                         WELLS FARGO & COMPANY, et al.,                    CONTINUING CASE MANAGEMENT
                                  10                                                       CONFERENCE
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The application to proceed in forma pauperis was previously granted. The second

                                  14   amended complaint having been found to comply with Title 28 USC § 1915, IT IS ORDERED

                                  15   that the Clerk issue summons, and IT IS FURTHER ORDERED that the U.S. Marshal for the

                                  16   Northern District of California serve, without prepayment of fees, a copy of the complaint, any

                                  17   amendments, scheduling orders, attachments, plaintiff's affidavit and this order upon the

                                  18   defendant.

                                  19          Additionally, to provide sufficient time for the service of the second amended complaint,

                                  20   the case management conference is continued to March 10, 2020 at 1:30 p.m. at 1301 Clay Street,

                                  21   Oakland, California, Courtroom TBD. Case management statements are due by March 3, 2020.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 18, 2019

                                  24                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  25                                                   United States Magistrate Judge
                                  26
                                  27

                                  28
